Citation Nr: 0525717	
Decision Date: 09/20/05    Archive Date: 09/29/05	

DOCKET NO.  95-09 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for post-traumatic stress disorder (PTSD), prior to 
November 15, 2000.  

2.  Entitlement to an initial evaluation in excess of 50 
percent for PTSD, from November 15, 2000, to May 19, 2000. 

3.  Entitlement to an initial evaluation in excess of 70 
percent for PTSD, on and after May 20, 2004.

4.  Entitlement to a total disability evaluation based on 
individual unemployability due to the veteran's service-
connected disability (TDIU), prior to May 20, 2004.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions rendered by the St. Petersburg, 
Florida, Regional Office (RO), of the Department of Veterans 
Affairs (VA).  

The Board notes that in September 1998, the RO granted 
service connection for PTSD and assigned a 10 percent 
disability rating.  The veteran was notified of that decision 
and he appealed the assignment of a 10 percent evaluation.  
Following his appeal, in April 1999 the Board remanded the 
issue back to the RO for additional development.  The claim 
was returned and in November 1999 the Board issued a decision 
that denied entitlement to the requested benefit.  The 
veteran was notified and he appealed to the United States 
Court of Appeals for Veterans Claims (Court).  

On February 24, 2000, a Joint Motion for Remand was filed; on 
March 9, 2000, the Court issued an Order that granted the 
motion and vacated the Board's November 1999 decision.  The 
claim was returned to the Board for additional action.  
Following that return, the Board remanded the claim to the RO 
in August 2000.  The veteran underwent additional medical 
testing and in May 2001, the RO granted an increased 
evaluation for PTSD.  A 50 percent rating was assigned, 
effective November 15, 2000.  

The veteran was notified of that grant in a letter to him 
from the RO in May 2001.  In that letter the RO told the 
veteran of the grant and it also noted that the benefits 
granted were a complete grant of benefits on appeal.  The 
veteran was given 30 days to notify the RO of his 
disagreement with either the grant or the letter issued by 
the RO.  When the veteran did not respond, the RO assumed 
that the veteran was not continuing with his appeal, even 
though he did not submit a written document withdrawing his 
appeal.

As noted, the evaluation for PTSD was raised from 10 to 50 
percent, and the rating criteria used to evaluate the 
veteran's condition was 38 C.F.R. Part 4, Diagnostic Code 
9411.  This is not a full grant of the benefit sought on 
appeal because a higher rating (up to 100 percent) was and is 
available.  Regarding a claim for an increased rating, the 
claimant is generally presumed to be seeking the maximum 
benefit allowed by law and regulation, and such a claim 
remains in appellate status where a subsequent rating 
decision awarded a higher rating, but less than the maximum 
available benefit.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Thus, the issue, despite claims by the RO to the 
contrary, remains before the Board.  

The Board then remanded the claim in February 2004.  The 
claim was remanded for the purpose of obtaining additional 
medical information and a Social Security Administration 
determination.  Moreover, the Board determined that the claim 
should be remanded to ensure that the VA met its obligations 
required by the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Hence, 
the claim was returned to the Appeals Management Center (AMC) 
for the processing of the Remand.

After the requested information was obtained, the AMC issued 
a decision in April 2005.  In that decision, the AMC granted 
a TDIU, effective May 20, 2004.  It also granted an increased 
evaluation for PTSD, from 50 to70 percent, also effective 
May 20, 2004.  The veteran's request for an evaluation in 
excess of 50 percent, along with a TDIU, prior to May 20, 
2004, was denied.  The claim has since been returned to the 
Board for review.  

Based on the aforementioned procedural history, as well as 
the Court's holdings in AB and Fenderson, supra, the issues 
now properly before the Board are as set forth on the title 
page of this decision.  As noted in more detail below, 
however, in light of the Board's decision to award an initial 
100 percent schedular rating for PTSD from the initial grant 
of service connection, the issue of entitlement to an earlier 
effective date for the TDIU award is now moot.  See VA O.G.C. 
Prec. Op. No. 6-99, 64 Fed. Reg. 52,375 (1999).


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.    

2.  The veteran has been diagnosed as suffering from a 
schizo-affective disorder, the manifestations and symptoms of 
which have been intertwined with the manifestations and 
symptoms produced by the veteran's service-connected PTSD.  

3.  Since the effective date of the award of service 
connection, the veteran's PTSD has been manifested by 
isolation, sleep disorders, irritability, depression, and his 
symptoms and manifestations have severely impaired his 
ability to maintain gainful, meaningful employment.

4.  The veteran's claim for an effective date earlier than 
May 20, 2004, for a TDIU award is moot.


CONCLUSIONS OF LAW

1.  The criteria for an initial 100 percent disability rating 
for PTSD have been met from February 16, 1994.  38 U.S.C.A. 
§§  1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.16 (c), 4.125, 4.126, and 4.132, Part 4, 
Diagnostic Code 9411 (1996).

2.  With respect to the veteran's claim for an effective date 
earlier than May 20, 2004, for TDIU, there is no remaining 
case or controversy over which the Board has jurisdiction and 
that matter is dismissed.  38 U.S.C.A. § 7105 (West 2002 & 
Supp. 2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) became law 
in November 2000.  See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This law redefines the obligations of VA 
with respect to the duty to notify and to assist.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment but not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 
(2001), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  See also, 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2004).  

With respect to the appellant's claim, VA's duties have been 
fulfilled to the extent possible.  VA must notify the veteran 
of evidence and information necessary to substantiate the 
claim and inform him whether he or VA bears the burden of 
producing or obtaining that evidence or information.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate the 
claim by means of the discussion in the original rating 
decisions, the statements of the case (SOCs), the 
supplemental statements of the case (SSOCs), the Board's 
various actions, and the Court's decision.  Specifically, in 
those documents, the appellant has been told that he needed 
to submit evidence showing that his PTSD was producing 
symptoms and manifestations more severe than contemplated by 
the rating in affect.  Additionally, the veteran was informed 
that he must provide evidence indicating that his service-
connected PTSD was so disabling that it prevented him from 
obtaining and maintaining gainful employment.  

Moreover, as the Board is granting a 100 percent schedular 
rating for PTSD, for the entire appeal period, no additional 
evidence is required to make a determination as to this 
issue, and, hence, any failure to comply with VCAA 
requirements as to this issue would not be prejudicial to the 
appellant.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Bernard v. Brown, 4 Vet. App. 384 (1993).

In essence, the veteran in this case has been notified as to 
the laws and regulations governing increased rating claims.  
He has, by information letters, rating decisions, the 
statements of the case, and the supplemental statements of 
the case, been advised of the evidence considered in 
connection with his appeal and what information VA and the 
veteran would provide.  Thus, the Board finds that there has 
been no prejudice to the veteran that would warrant further 
notification or development.  As such, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect the ability to function under the ordinary conditions 
of daily life, including employment, by comparing the 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R., Part 4 (2004).  Separate 
diagnostic codes identify the various disabilities.  38 
C.F.R. § 4.1 (2004) requires that each disability be viewed 
in relation to its history and that there be emphasis upon 
the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.2 (2004) requires that medical 
reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 (2004) provides that, where there is a question 
as to which of two disability evaluations shall be applied, 
the higher evaluation is to be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is to be assigned.  

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (2004).  With respect to the issues before the 
Board, the appeal does stem from the veteran's disagreement 
with an evaluation assigned in connection with the original 
grant of service connection and disagreement with the denial 
of a TDIU prior to May 20, 2004, and as such, the potential 
for the assignment of separate, or "staged" ratings for 
separate periods of time, based on the facts found, are for 
consideration.  Fenderson v. West, 12 Vet. App. 119 (1999).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2004).

In 1990, the veteran submitted a claim for entitlement to 
service connection for a psychiatric disorder, to include a 
schizo-affective disorder.  After reviewing the veteran's 
service medical records, which did not show treatment for or 
findings suggesting that the veteran was suffering from any 
type of mental disorder, the RO denied the veteran's claim.  
This was in September 1991.  

Shortly thereafter, the veteran proffered a claim to the VA 
for entitlement to service connection for PTSD.  To support 
the claim, the veteran's private and VA medical records were 
obtained and reviewed.  The RO concluded that the evidence 
did not support the veteran's claim and entitlement to 
service connection for PTSD was denied.  However, in the 
rating action, dated March 1992, the RO acknowledged that the 
veteran was suffering from chronic schizophrenia, an 
adjustment disorder, and a depressed mood.  

The veteran then underwent a VA specific PTSD examination in 
August 1994.  Upon the conclusion of the examination, 
diagnoses of both a schizo-affective disorder (depressive 
type) and PTSD were given.  A Global Assessment of 
Functioning (GAF) score of 50 was given.  The examiner 
further concluded:

The most salient feature . . . is his 
history of thought and mood problems 
diagnosed as schizophrenia or schizo 
affective disorder.  It appears that 
mental health treatment over the years 
has focused on management of psychotic 
symptoms.  [The veteran] however does 
meet criteria for post-traumatic stress 
disorder. . .  His PTSD symptoms include 
distressing thoughts and memories, 
episodes of dissociation particularly at 
the sound of helicopters and much 
emotional distress when talking or 
thinking about Vietnam. . . . Noteworthy 
is the absence of any sense of meaningful 
future for [the veteran]. . . . It 
appears that [the veteran's] hesitancy to 
talk about his Vietnam experiences may be 
in part responsible for his having never 
been given a post-traumatic stress 
disorder diagnosis in the past.  As 
mentioned, the features of his schizo 
affective disorder appear to be most 
salient in his presentation.  His 
psychiatric symptoms do compromise his 
employability. . . . 

Service connection was eventually granted for PTSD through an 
RO rating decision, dated September 4, 1998.  A ten percent 
disability rating was assigned in accordance with 38 C.F.R. 
Part 4, Diagnostic Code 9411 (1994); the effective date for 
the grant was February 16, 1994.  The veteran was notified of 
that decision and he submitted an appeal, claiming that his 
disorder warranted a higher rating.  

The veteran underwent a VA psychiatric examination in October 
2000.  A GAF score of 55 was assigned.  It is noted that the 
veteran was diagnosed with PTSD.  The examiner did not 
comment on the veteran's previous diagnosis involving 
schizophrenia or a schizo-affective disorder.  

Another examination was performed by a different doctor 
around this same time.  This examiner did give both 
diagnoses.  However, the doctor further commented:

	. . . It is not possible to tell 
whether or not the patient's post-
traumatic stress symptomatology versus 
his schizo-affective symptomatology 
causes him the majority of his distress.  
Per his report he has never had a manic 
phase and he has never had true auditory 
hallucinations which make it unlikely 
that he has schizo-affective disorder, 
but again multiple doctors in the past 
have diagnosed him with this, so it is 
difficult to tell. . . .

The doctor added an addendum and stated that after further 
testing of the veteran, the diagnoses were confirmed.  

In May 2004, the veteran once again was examined to determine 
the severity of his mental disorder.  The veteran noted that 
he was not socializing and not working.  He reported that he 
was a loner but he was not suffering from acute psychotic 
thinking.  Nevertheless, the veteran also admitted to 
paranoid ideations and auditory hallucinations.  A diagnosis 
of chronic PTSD with psychotic features was given, and a GAF 
score of 50 was assigned.  

The claims folder contains one final VA psychiatric 
examination that was performed in December 2004.  The 
examiner reported that he had reviewed the veteran's claim 
folder including the medical treatment records that showed 
extensive treatment for both PTSD and a schizo-affective 
disorder.  As with past diagnoses, the doctor reported that 
the symptoms and manifestations produced by both conditions 
were difficult to differentiate and could not be adequately 
expressed by the veteran when questioned by an examiner.  The 
doctor further wrote that the veteran was unable to work 
because of his PTSD and that he was severely occupationally 
and socially dysfunctional.  

A GAF score of 50 was assigned.  The doctor further noted 
that the veteran's numerical assignment was based on chronic 
suicidal ideation, serious impairment in social dysfunction, 
and severe occupational dysfunction evidenced by the 
veteran's inability to maintain employment for the previous 
ten years.  The examiner further referenced a Social and 
Industrial Survey that was accomplished in November 2004.  
The Social and Industrial Survey emphasized the veteran's 
inability to work and the likelihood that he would not be 
able to be gainfully employed in the future.  

Following those examinations, the claims folder was returned 
to the AMC for review.  The AMC subsequently granted the 
veteran's request for an evaluation in excess of 50 percent 
after May 20, 2004, and a TDIU.  It did not, however, assign 
an evaluation in excess of 50 percent prior to that date.  
Moreover, it did not award a TDIU before that date.  

The veteran's PTSD is rated pursuant to the criteria found at 
38 C.F.R. Part 4, Diagnostic Code 9411.  Between the time 
that the veteran filed for service connection for PTSD and 
the present, new rating criteria for psychiatric disorders, 
including PTSD, became effective.  See 61 Fed.Reg. 52,695 
(1996) (to be codified at 38 C.F.R. Part 4).  A review of the 
claims folder reveals that the veteran has been provided with 
the new rating criteria.  However, he was not furnished a 
copy of the old rating criteria.  However, because the Board 
is granting the veteran's claim, the Board finds that the 
lack of notice of the old criteria is harmless error.  

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  See VAOPGCPREC 7-2003 (Nov. 19, 
2003) ("[S]tatutes or regulations liberalizing the criteria 
for entitlement to compensation . . . may be applied to 
pending claims because their effect would be limited to 
matters of prospective benefits."); see also Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991), overruled in part 
by Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  
However, where the amended regulations expressly provide an 
effective date and do not allow for retroactive application, 
the veteran is not entitled to consideration of the amended 
regulations prior to the established effective date.  Green 
v. Brown, 10 Vet. App. 111, 116-119 (1997); see also 38 
U.S.C.A. § 5110(g) (West 2002) (where compensation is awarded 
pursuant to any Act or administrative issue, the effective 
date of such award or increase shall be fixed in accordance 
with the facts found but shall not be earlier than the 
effective date of the Act or administrative issue).  For any 
date prior to September 26, 2003, VA cannot apply the revised 
regulations.

Under the old criteria for rating service connected 
psychoneurotic disorders, a 10 percent rating was assigned 
for psychoneurotic disorders with less than the criteria for 
the 30 percent rating with emotional tension or other 
evidence of anxiety productive of mild social or industrial 
impairment.  A 30 percent rating was assigned when there was 
"definite impairment in the ability to establish and 
maintain effective and wholesome relationships with people.  
The psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment."  A 50 percent 
rating was assigned where the ability to establish or 
maintain effective or favorable relationships with people is 
considerably impaired and where by reason of psychoneurotic 
symptoms the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.

The next higher rating, a 70 percent disability rating, is 
warranted for severe impairment in the ability to establish 
and maintain effective or favorable relationships with people 
and psychoneurotic symptoms were of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  The highest rating, a 100 
percent schedular evaluation, is warranted when all contacts 
except the most intimate were so adversely affected as to 
result in virtual isolation in the community; psychoneurotic 
symptoms existed which were totally incapacitating, bordering 
on gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior; the veteran was demonstrably unable to 
obtain or retain employment.  38 C.F.R. § 4.132, Diagnostic 
Code 9411.

In Hood v. Brown, 4 Vet. App. 301 (1993) it was held that the 
term "definite" in 38 C.F.R. § 4.132 was "qualitative" in 
character, whereas the other terms were "quantitative" in 
character, and invited the Board to "construe" the term 
"definite" in a manner that would quantify the degree of 
impairment for purposes of meeting the statutory requirements 
that the Board articulate "reasons and bases" for its 
decision.  38 U.S.C.A. § 7104(d)(1) (West 1991).

In a precedent opinion, dated November 9, 1993, the General 
Counsel of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93.  The Board is bound by this 
interpretation of the term "definite."  38 U.S.C.A. § 
7104(c) (West 2002).

Under the new criteria, a 10 percent rating is warranted for 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or when the symptoms are controlled by continuous 
medication.  A 30 percent rating is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
rating is warranted for occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

The next higher rating, a 70 percent rating, may be assigned 
for occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  The highest, or 100 
percent schedular evaluation, contemplates total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. Part 4, Diagnostic Code 
9411 (2004).

In determining whether an increased evaluation is warranted, 
the VA must determine whether the evidence supports the claim 
or is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case an increased rating must be 
denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  When evaluating the 
veteran's disability, the Board is mindful that when it is 
not possible to separate the effects of the service-connected 
condition from a non-service connected condition, 38 C.F.R. § 
3.102 (2004) [which requires that reasonable doubt be 
resolved in the veteran's favor] dictates that such signs and 
symptoms be attributed to the service-connected condition.  
See Mittleider v. West, 11 Vet. App. 181 (1998).  In 
Mittleider, the veteran had been diagnosed with PTSD and 
various personality disorders and there was no medical 
evidence in the record separating the effects of the service-
connected disability from the nonservice-connected disorders.  
Id. at 182.  The Board finds this case nearly 
indistinguishable from Mittleider in that there is medical 
evidence of record that the veteran's psychiatric 
manifestations and symptoms associated with schizo-affective 
disorder and PTSD are inextricably intertwined with one 
another and they cannot be separated out from each other.

The veteran has been assigned GAF scores ranging from 50 to 
55.  A GAF score of 61 to 70 contemplates mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.  A GAF score of 51 to 60 
contemplates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functions 
(e.g., few friends, conflicts with peers or co-workers).  A 
GAF Score of 41 to 50 contemplates serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  See DSM-IV at 44-47.  A GAF score is 
probative as it relates directly to the veteran's level of 
impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

The medical examinations noted above confirm the fact that 
the veteran's ability to obtain or retain employment was 
severely impaired.  However, those same documents do not 
suggest that veteran has become a hermit, that he has no 
concept of reality, or that most of his waking hours are 
spent with activities involving fantasy, confusion, panic, or 
explosions of aggressive energy.  Additionally, the medical 
documents, along with the statements provided by the veteran, 
do not indicate that the veteran is suffering from persistent 
delusions or hallucinations, grossly inappropriate behavior, 
disorientation to time or place, or failure to maintain 
minimal personal hygiene.  

Hence, it is the conclusion of the Board that the diagnostic 
criteria in effect prior to November 1996 appears to be more 
beneficial to the veteran's claim than the new criteria.  
While the clinical findings do not exactly mirror the 
schedular criteria for a 70 percent disability rating for 
PTSD, the Board is of the opinion that, keeping the precepts 
of Mittleider in mind, the evidence more closely approximates 
a 70 percent rating than the 10 percent rating assigned 
before November 15, 2000, and, the 50 percent rating assigned 
after November 14, 2000, and prior to May 20, 1994.  
38 C.F.R. § 4.7 (2004).     

This grant is based on the veteran's medical history and 
clinical findings, which show a person experiencing 
hallucinations, depression, isolation, and an inability to 
work.  Therefore, a 70 percent evaluation for PTSD is 
appropriate.  Additionally, it is the decision of the Board 
to apply the old criteria to veteran's claim on and after May 
20, 2004 - there is no change to the 70 percent rating but 
the older criteria is more advantageous to the veteran in 
this case.

It is also the Board's conclusion that, on a practical level, 
the veteran's PTSD, along with the nonservice-connected 
schizo-affective disorder, is, and has been, so debilitating 
as to render him totally industrially impaired, in that he is 
unable to secure and maintain a substantially gainful 
occupation consistent with his employment and educational 
background.  As a result of his medications, treatment, 
manifestations, and symptoms resulting from his mental 
disorders, the veteran has been unable to obtain and maintain 
gainful, meaningful employment.

When benefit-of-the-doubt provisions are applied on behalf of 
the veteran, the preponderance of the evidence is deemed to 
show that he is precluded from gainful employment.  As PTSD 
is his only compensable service connected disability, 38 
C.F.R. § 4.16(c) (1996) comes into play.  

That section reads:

The provisions of paragraph (a) of this 
section are not for application in cases 
in which the only compensable service-
connected disability is a mental disorder 
assigned a 70 percent evaluation, and 
such mental disorder precludes a veteran 
from securing or following a 
substantially gainful occupation.  In 
such cases, the mental disorder shall be 
assigned a 100 percent schedular 
evaluation under the appropriate 
diagnostic code.

Thus, using the rating criteria that was in effect prior to 
November 1996, a 100 percent disability rating for PTSD is 
granted for the appeal period.  38 C.F.R. § 4.7, Part 4, 
Diagnostic Code 9411 (1996).

The Board is also mindful of the fact that in April 2005, the 
RO granted entitlement to TDIU due to the veteran's service-
connected PTSD effective May 20, 2004 as an alternate way to 
obtain a total disability rating without being rated 100 
percent disabled under the Rating Schedule.  Norris v. West, 
12 Vet. App. 413, 420-21 (1999).  However, the current 100 
percent schedular rating for PTSD represents the greater 
compensation benefit.




ORDER

An initial 100 percent rating for PTSD is granted from 
February 16, 1994, subject to the regulations governing the 
payment of monetary benefits.

The claim of entitlement to an effective date earlier than 
May 20, 2004 for the award of TDIU is dismissed.  



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


